Order entered July 21, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00548-CR
                                       No. 05-15-00549-CR

                       DADRIANNE NICHOLE TURNER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-70784-H, F13-55178-H

                                            ORDER
       The Court REINSTATES the appeals.

       On July 13, 2015, we ordered the trial court to make findings regarding whether the

record of the April 2, 2015 hearing had been lost or destroyed. On July 20, 2015, court reporter

Gina Udall filed the record of the April 2, 2015 hearing. Therefore, in the interest of expediting

the appeal, we VACATE the July 13, 2015 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    ADA BROWN
                                                              JUSTICE